COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:   01-21-00439-CR

Trial court case number: 87429-CR

Trial court:             149th District Court of Brazoria County

       On February 8, 2022, appellant Darrell Adell, Jr. filed a motion to substitute counsel,
seeking to substitute Stanley G. Schneider in place of Dallas Craig Hughes as counsel on appeal.
The motion was denied on February 15, 2022 because it did not comply with Texas Rule of
Appellate Procedure 6.5.
       On February 22, 2022, appellant filed an amended motion to substitute counsel. The
motion still does not comply with Texas Rules of Appellate Procedure 6.5(b) and (d).
Specifically, the amended motion does not state it was “delivered to the party in person or
mailed—both by certified and by first-class mail—to the party at the party’s last known
address.” See TEX. R. APP. P. 6.5(b), (d). Accordingly, the amended motion to substitute
counsel is denied without prejudice to refile a compliant motion.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: March 1, 2022